Elliott, C. J.
We are of the opinion that taking the slanderous words set forth in the complaint in connection with the circumstances under which they are alleged to have been spoken, they relate to what was then present and not merely to what was past. We think that the complaint charges that the defendant maliciously slandered the plaintiff by speaking and publishing of him that he had contracted a loathsome disorder, from the effects of which he was still suffering. ■ We are also of the opinion that counsel for the appellant are in error in treating the words as separate sets. We do, not so understand or construe the pleading.
Judgment affirmed.